Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-4, 6-12, and 14-15) in the reply filed on 12/22/2021 is acknowledged.  All other claims have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 9-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "actuatable member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “an control system” (should be “a”), and "the movable component” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 11, 14, and 15 also recite “the movable component”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "actuatable member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaakkola (US 7765998 B2).
Regarding claim 1, Kaakola discloses an anti-chop system (title) for mechanical paintball markers, comprising: a paintball marker (fig. 1) having a breech and a movable component (56) that is actuated as part of launching of a paintball; a sensor (sensor system – col. 1 line 55) positioned in the breech that is configured and arranged for sensing presence of a paintball in the breech (col. 1 lines 55-57); a control circuit (col. 4 lines 13-22) connected to the sensor; an actuatable member (col. 4 lines 19-27) connected to and controlled by the control circuit; wherein actuation of the actuatable member prevents movement of the movable component and thereby prevents the firing operation of the paintball marker (col. 4 lines 19-27).  
Regarding claim 2, Kaakola discloses the anti-chop system of claim 1, wherein the movable component is a bolt (56).
Regarding claim 3, Kaakola discloses the anti-chop system of claim 1, wherein the movable component is a trigger (trigger mechanism 42, col. 4 line 36).
Regarding claim 4, Kaakola discloses the anti-chop system of claim 1, wherein actuatable member is a solenoid controlled plunger (col. 5 lines 9-20).  
Regarding claim 6, Kaakola discloses the anti-chop system of claim 1, wherein the sensor is an optical sensor (col. 6 lines 22-26).
Regarding claim 7, Kaakola discloses the anti-chop system of claim 6, wherein the optical sensor is configured and arranged for sensing whether the paintball is fully seated, partially seated, or not seated in the breech (col. 3 lines 22-25).
Regarding claim 8, Kaakola discloses the anti-chop system of claim 7, wherein the optical sensor is configured and arranged to send a signal to the control circuit that indicates the paintball is fully seated, partially seated, or not seated in the breech, and wherein the control circuit is configured and arranged to allow movement of the movable component and the firing operation of the paintball marker only when the paintball is fully seated in the breech (col. 3 lines 20-34).  
Regarding claims 9-12, and 14, Kaakola discloses these as well (see the rejections of claims 1-4, and 8 respectively).
Regarding claim 15, Kaakola discloses the control system of claim 9, wherein the control circuit is configured and arranged to allow movement of the movable component and the firing operation of the paintball marker only when an unlock signal is received by the control circuit (col. 5 line 66 – col. 6 line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1-4, 6-12, and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaakkola (US 7765998 B2).
Regarding claims 1-4, 6-12, and 14-15 Kaakkola discloses the claimed invention except he may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
In the alternative, claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaakkola (US 7765998 B2) in view of Yokota (US 6966313 B1).
Regarding claims 4 and 12, Kaakola discloses the anti-chop system of claims 1 and 9, except he may not explicitly disclose wherein actuatable member is a solenoid controlled plunger.  However, Yokota teaches within the same field of endeavor (paintball guns), an anti chop system that uses a firing solenoid (col. 1 line 55-57) for firing the paintball.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kaakola’s paintball gun with a solenoid firing system similar to that of Yokota’s in order to provide a better firing/operating paintball gun.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641